Opinion issued September 22, 2015




                                    In The

                           Court of Appeals
                                For The

                       First District of Texas
                        ————————————
                          NO. 01-15-00389-CV
                        ———————————
                    D. FRED MARTINEZ, Appellant
                                     V.
    RABA-KISTNER INFRASTRUCTURE, INC., RABA-KISTNER
   CONSULTANTS, INC., BRYTEST LABORATORIES, INC., RABA-
   KISTNER-ANDERSON CONSULTANTS, INC. AND LONE STAR
        INFRASTRUCTURE JOINT VENTURE, Appellees



                 On Appeal from the 189th District Court
                          Harris County, Texas
                    Trial Court Case No. 2013-38334



                       MEMORANDUM OPINION
      The parties, representing that they have settled the case by written

agreement, have filed a joint motion to dismiss the appeal. No opinion has issued.

See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(2); 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Brown.




                                         2